DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-30 and 33-34 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 08/11/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a method of determining a volume of skin-print residue deposited on a substrate, the method comprising: performing interferometry on the substrate with skin-print residue deposited thereon to determine raw topography data of the substrate including the skin-print residue;
processing the raw topography data including subtracting topography of the substrate without the skin-print residue from the raw topography data in order to determine skin-print residue topography data; determining volume of skin-print residue deposited on the substrate from the skin-print residue topography data.

 Non-Patent Publication “Fingerprint biometry applications of digital holography and low-coherence interferography” to Potcoava  et al. discloses holographic and interferographic methods for two- and three-dimensional imaging of fingerprints. Holographic phase microscopy is used to produce images of thin-film patterns left by latent fingerprints. Two or more holographic phase images with different wavelengths are combined for optical phase unwrapping of images of thicker patent prints or a plastic print. Digital interference holography
uses scanned wavelengths to synthesize short-coherence interference tomographic images of a plastic print. Digital holography reproduces a three-dimensional optical field but does not directly provide topographic or tomographic information, i.e., a three-dimensional distribution of scattering centers of an object. To accomplish this, one needs a means to measure the distance to the object points. Optical coherence tomography extracts the distance information by interference of short-pulse or short-coherence light. The low-coherence interferography produced good-quality topographic images of both plastic and latent images. The method involves dithering the reference mirror for the phase-shifting method to extract the contour surface as well as mechanical scanning of the object.

U.S. Patent Application Publication 2020/0371037 A1 to Wilson et al. (commonly assigned to Intelligent Fingerprinting) discloses a method of determining volume of a deposited skinprint that uses an apparatus comprising: a primary electromagnetic radiation source; an electromagnetic radiation detector; and a translucent waveguide comprising a first surface providing a waveguide interface coincident with a skinprint receiving region. The method comprises transmitting primary electromagnetic radiation from the primary electromagnetic radiation source towards the waveguide interface at an angle of incidence relative to and on a first side of a normal line that is perpendicular to the waveguide interface, such that: (a) where the waveguide interface interfaces directly with ambient, the primary electromagnetic radiation incident on the waveguide interface reflects in the waveguide interface at an angle of reflection relative to and on a second side of the normal line opposite the first side; and (b) where a deposited skinprint is present on the skinprint receiving region such that the waveguide interface interfaces with the skinprint and the skinprint interfaces with ambient, at least a portion of the primary electromagnetic radiation incident on the waveguide interface is caused by the skinprint to be transmitted through the waveguide interface. The method further comprises using the electromagnetic radiation detector to determine a primary output value being an amount of primary electromagnetic radiation transmitted through the waveguide interface and/or reflected by the waveguide interface. The method also comprises: using calibration data that provides correspondence between the primary output value and the volume of skinprint on the substrate so as to provide a value for the volume of the deposited skinprint. White light interferometry has been used to obtain a surface profile of a skin-print. White light interferometry provides nanometre-accurate three- dimensional surface profile 

However, none of the above teach or fairly suggest the method for determining a volume of skin-print residue as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622